Citation Nr: 0420981	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  00-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
upper respiratory infection, to include treatment thereof.

2.  Entitlement to service connection for the residuals of an 
upper respiratory infection as secondary to exposure to 
asbestos.

3.  Entitlement to service connection for the residuals of an 
upper respiratory infection as secondary to service in the 
Persian Gulf theatre of operations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1994.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

In January 2003, a hearing on appeal was held in Oakland, 
California, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  After the hearing, the Board concluded that 
additional development of the claim was required.  As such, 
in May 2003, the case was remanded to the RO for said 
development.  It has since been returned to the Board for 
further review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim involving the residuals of an upper respiratory 
infection has been developed.  

2.  Current x-ray studies of the lungs revealed no evidence 
of asbestos related pathology.

3.  Recent pulmonary function tests of the veteran's lungs 
revealed normal readings.  

4.  The veteran has not been diagnosed with a chronic, 
ratable respiratory disability or disease.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested as the residuals of an 
upper respiratory infection, to include the treatment 
thereof, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  A chronic disability manifested as the residuals of an 
upper respiratory infection as secondary to exposure to 
asbestos was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  A chronic disability manifested as the residuals of an 
upper respiratory infection as secondary to service in the 
Persian Gulf theatre of operations was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the veteran served in Southwest Asia 
theatre of operations in the US Navy.  The veteran maintains 
that during her service in the Persian Gulf she was exposed 
to an unknown vesigent or agent that brought about a lung 
condition for which she has received treatment.  She contends 
that she still suffers from the residuals of that original 
condition and asks that VA benefits be awarded to her.  
Alternatively, the veteran asserts that she now has a 
pulmonary disability, that it began while she was in service, 
and it is a residual of an infection and the treatment she 
received for the infection.  The third alternative theory 
that the veteran has espoused has been that she was exposed 
to asbestos while in the Navy and that said exposure not only 
caused a pulmonary infection but had lead to a current 
disability of the lungs.  The RO has denied all three 
theories presented by the veteran and she has appealed to the 
Board for review.

Besides providing numerous written statements, along with 
medical documents, in support of her claim, the veteran 
proffered testimony before the Board in January 2003.  During 
that testimony, the veteran described the symptoms and 
manifestations that she experienced.  She further 
hypothesized about what type of disability she supposedly had 
and the etiology of the underlying disability. 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the original rating 
decision, the statement of the case (SOC), the Board's Remand 
dated May 2003, and the supplemental statements of the case 
(SSOCs).  Specifically, in those documents, the appellant has 
been told that she needed to submit evidence supporting her 
assertions that she was actually suffering from the claimed 
condition of the pulmonary system and that this disability 
was somehow related to her military service.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA in June 2003 that spelled out the 
requirements of the VCAA and what the VA would do to assist 
the veteran.  The VA also informed the appellant that it 
would request records and other evidence, but that it was the 
appellant's responsibility to ensure that the VA received the 
records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that as a result of the Board's 
Remand of May 2003, the veteran underwent an examination of 
her lungs in October 2003 to determine the nature, extent, 
and severity of the claimed disorders.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure an 
examination of the veteran and the Board's development 
instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran availed herself to that 
opportunity and provided testimony before the Board in 
January 2003.  During that hearing, the veteran expressed in 
detail her beliefs with respect to whether she was now 
suffering from a disability and how it was related to her 
military service.  She was further questioned on the symptoms 
she suffers as a result of the disability and the treatment 
she has received for it.  It seems clear that the VA has 
given the veteran every opportunity to express her opinion 
with respect to her claim, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone a detailed examination so that 
the VA would have a complete picture of the veteran's 
disability.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified her of her statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the letter, dated June 2003, did 
request a response within 30 days, which is contrary to 
38 U.S.C.A. § 5103(b) (West 2002).  Notwithstanding the 
conflict, the veteran's accredited representative and the 
veteran did provide additional argument and evidence to the 
VA after that deadline, that information was readily accepted 
by the VA, and the representative indicated that the claim 
was ready for Board adjudication.  An amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. 
§  ____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

Further, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) (West 2002) from the general statutory command set 
forth in section 38 U.S.C.A. § 7261(b)(2) (West 2002) that 
the US Court of Appeals for Veterans Claims shall "take due 
account of the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In a letter 
to the veteran, dated June 2003, along with the Board's 
Remand of May 2003 and the subsequent SSOC, dated March 2004, 
the RO informed her of what information she needed to 
establish entitlement to service connection.  The veteran was 
further told that she should send to the RO information 
describing additional evidence or the evidence itself.  While 
the notice the AOJ provided to the appellant in June 2003 was 
given after the initial AOJ adjudication of the claims, the 
notice was provided by the RO prior to the second transfer of 
the appellant's case to the Board, and the content of that 
notice and various duty to assist letters, along with the 
Board Remand and the March 2004 SSOC, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  The June 2003 letter satisfies 
the VCAA content-complying notice, after which the case was 
readjudicated and an SSOC was provided to the veteran.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her service-connection claims.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for her and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, an SSOC, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of her claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  She has been advised of the 
evidence considered in connection with her appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2003), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records indicate that while in 
service she was treated for lingular pneumonia and erythema 
multiforme.  This occurred in December 1990.  After her 
treatment, and until 1994 when she was discharged from active 
duty, she did not complain of or were symptoms found 
indicating that the veteran was suffering from further 
pulmonary problems.  When the veteran was discharged, she 
underwent a separation physical.  The separation physical, 
accomplished in November 1993, did not list any findings or 
manifestations indicative of a chronic pulmonary disability.  
The service medical records further indicate that the veteran 
served in the US Navy Reserves until 2000.  These service 
medical records do not show diagnoses of a bronchial or 
pulmonary disability.  

Since it is clear that the veteran suffered from some type of 
bronchial condition while she was in service and she received 
treatment for that condition, the Board's analysis must then 
turn to the matters of the presence of a current disability, 
and a nexus, or link, between the current disability and the 
veteran's military service.  After the veteran was discharged 
from the US Navy, the veteran, per the post-service medical 
records, received repeated treatment for various complaints 
including an infection of the bronchi.  A private clinical 
record dated January 1999 shows that the veteran underwent a 
pulmonary function test.  The examiner suggested that the 
veteran was suffering from mild early obstructive lung 
disease with little or no reversible bronchospasm.  A VA 
medical report from February 2003 shows that the veteran 
received a prescription for an inhaler for asthma.  

In order to obtain a clearer picture of the veteran's health, 
the Board remanded the case in May 2003 for the specific 
purpose of determining whether the veteran was suffering from 
a bronchial pulmonary disability and if so, the etiology of 
that disorder.  The record shows that the veteran was seen in 
October 2003 by a pulmonary specialist who reviewed the 
veteran's records prior to the examination.  X-ray films of 
the veteran's lungs were produced; they did not show evidence 
of active cardiopulmonary disease, to include asbestosis.  
Pulmonary function tests were performed; these produced 
normal results.  The examiner further wrote:

In summary, the findings on physical 
examination, pulmonary function testing, 
cold air challenge, 6 minute walk test, 
and prior cardiac exercise perfusion 
study are normal.  PFT's were performed 
after her 6 minute walk test and the 
normal cold air challenge argue against 
the possible diagnosis of exercise 
induced bronchospasm.  The normal cold 
air challenge argues against the presence 
of hyperreactive airways.  She has 
excellent exercise capacity based on two 
studies (cardiac perfusion study and 
6minute walk test).  There are no 
objective data to support a diagnosis of 
asthma or reactive airways.  There are no 
physiologic abnormalities to explain 
episodic dyspnea on exertion or cough.  
She has been treated for respiratory 
tract infections in the past.  There is 
no evidence of asbestos related lung 
disease on chest x-ray.

Conclusion:  Objective data are normal 
and do not explain the veteran's 
subjective complaints.  It is unlikely 
that the veteran is experiencing 
residuals of an upper respiratory tract 
infection.  The chest x-ray shows no 
evidence of asbestos related lung 
disease; there is no evidence of 
asbestosis, pleural disease, or nodules.  
It is unlikely the veteran has asbestos 
related lung disease.

In order for the claimant to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence (or in certain circumstances, 
lay evidence) of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  The medical records, 
while noting that the veteran suffered from a bronchial 
pulmonary acute conditions both in service and after service, 
do not show that the veteran now suffers from an actual 
chronic bronchial pulmonary disability.  In fact, the most 
recent VA medical opinion has stated that the veteran is not 
suffering from any residuals of upper respiratory tract 
infections.  While the Board does not dispute that the 
veteran may experience occasional trouble breathing or the 
production of phlegm or even episodic pressure in the chest, 
there are no recent physical confirmations that the veteran 
suffers from an actual disability.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).  In order for the claimant to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence (or in certain 
circumstances, lay evidence) of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

To the extent that the veteran contends that she currently 
has some kind of disability, it is now well established that 
as a lay person without medical training, such as the 
veteran, is not competent to provide probative evidence on 
medical matters such as diagnosis and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In sum, the greater weight of probative evidence in this case 
preponderates against the claim of entitlement to service 
connection.  With the absence of a separate and ratable 
disability, vice a manifestation, the claim must be denied.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) and Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).  Hence, the veteran's claims for 
service connection are denied.


ORDER

Service connection for the residuals of an upper respiratory 
infection, to include treatment thereof, is denied.

Service connection for the residuals of an upper respiratory 
infection as secondary to exposure to asbestos, is denied.

Service connection for the residuals of an upper respiratory 
infection as secondary to service in the Persian Gulf theatre 
of operations, is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



